CAROLYN PAOLI, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 625, 2009.
Supreme Court of Delaware.
Submitted: March 24, 2010.
Decided: April 9, 2010.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 9th day of April 2010, upon consideration of the appellant's brief filed pursuant to Supreme Court Rule 26(c), her attorney's motion to withdraw, and the State's response thereto, it appears to the Court that:
(1) The defendant-appellant, Carolyn Paoli, was found guilty by a Superior Court jury of 2 counts of Forgery in the Second Degree and 2 counts of Unlawful Use of a Credit Card. She was sentenced to a total of 6 years incarceration at Level V, to be suspended after 2 years for decreasing levels of supervision. This is Paoli's direct appeal.
(2) Paoli's counsel has filed a brief and a motion to withdraw pursuant to Rule 26(c). Paoli's counsel asserts that, based upon a complete and careful examination of the record, there are no arguably appealable issues. By letter, Paoli's counsel informed her of the provisions of Rule 26(c) and provided her with a copy of the motion to withdraw and the accompanying brief. Paoli also was informed of her right to supplement her attorney's presentation. Paoli has not raised any issues for this Court's consideration. The State has responded to the position taken by Paoli's counsel and has moved to affirm the Superior Court's decision.
(3) The standard and scope of review applicable to the consideration of a motion to withdraw and an accompanying brief under *Rule 26(c) is twofold: (a) this Court must be satisfied that defense counsel has made a conscientious examination of the record and the law for arguable claims; and (b) this Court must conduct its own review of the record and determine whether the appeal is so totally devoid of at least arguably appealable issues that it can be decided without an adversary presentation.[*]
(4) This Court has reviewed the record carefully and has concluded that Paoli's appeal is wholly without merit and devoid of any arguably appealable issue. We also are satisfied that Paoli's counsel has made a conscientious effort to examine the record and the law and has properly determined that Paoli could not raise a meritorious claim in this appeal.
NOW, THEREFORE, IT IS ORDERED that the State's motion to affirm is GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to withdraw is moot.
NOTES
[*]   Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).